Citation Nr: 1439802	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-26 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. § 1151 for
residuals of a sigmoid resection with Hartman's procedure and colostomy.


REPRESENTATION

Veteran represented by:	Nancy Lavranchuk, Accredited Agent


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to June 1959.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was remanded in November 2012.

In November 2012, the Board denied entitlement to a disability rating in excess of 30 percent for service-connected major depressive disorder (MDD) and posttraumatic stress disorder (PTSD).  The Board considered all psychiatric symptoms in denying the claim.  In May 2013, the Veteran filed a claim of service connection for PTSD due to sexual assault, despite the fact that the Veteran's MDD and PTSD are already rated 30 percent disabling.  Thus, this claim is moot.  In September 2013, the Veteran filed an increased rating claim for major depressive disorder.  In May 2014, the Veteran filed a claim of service connection for back disability.  These claims are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A Remand confers on the appellant the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below, the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9 (2013).

The Veteran is seeking compensation under 38 U.S.C.A. § 1151 for residuals of a sigmoid resection with Hartman's procedure and colostomy that were performed in February 2001.

Three weeks after the surgery the Veteran developed an abscess and a catheter was placed.  In November 2004, he underwent a closure of a colostomy and reversal of a Hartman's repair and a repair of a parastomal hernia.  Subsequent VA treatment records show that the Veteran continued to have chronic constipation and pain.

This matter was remanded in November 2012 to obtain a copy of the February 2001 consent form and to obtain a VA opinion.  The February 2001 consent form has been associated with the Virtual folder; however, an opinion was not obtained.  Moreover, the RO did not issue a supplemental statement of the case based on receipt of additional evidence.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination to determine:

Whether the current gastrointestinal findings, jointly or singularly, represent either:

i)  Additional disability due to fault of VA's part in furnishing the surgeries in February 2001 and in March 2001, that is, whether VA exercised the degree of care that would be expected of a reasonable health care provider;

or

ii)  The additional disability due to the surgeries in February 2001 and in March 2001 was not reasonably foreseeable.  A result is not reasonably foreseeable if a reasonable health care provider would not have considered the result as an ordinary risk of the treatment provided.

The Veteran's Virtual folder rust be made available to the VA examiner.

2.  Thereafter, the RO should readjudicate the claims considering all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



